COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-15-00220-CV

The Episcopal Church, the Local             §       From the 141st District Court
Episcopal Parties, the Local
Episcopal Congregations, and the
Most Rev. Katharine Jefferts Schori         §       of Tarrant County (141-252083-11)


v.                                          §       April 5, 2018

Franklin Salazar and Intervening
Congregations                               §       Opinion by Chief Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.              It is ordered that the

judgment of the trial court is affirmed in part and reversed in part.

      We affirm that portion of the trial court’s judgment that ruled that the

Corporation of the Episcopal Diocese of Fort Worth holds legal title to all

properties listed on the trial court’s Exhibit 1.

      We reverse that portion of the trial court’s judgment that ruled that

beneficial title to 5001 Crestline, Fort Worth, Texas, is held by Appellees and

render judgment that beneficial title to 5001 Crestline is held by the “Episcopal

Diocese of Fort Worth” affiliated with Appellant The Episcopal Church.
      We reverse that portion of the trial court’s judgment that ruled that

beneficial title to 5003 Dexter, Fort Worth, Texas, is held by Appellees and

render judgment that legal and beneficial title are joined and held by the

Corporation of the Episcopal Diocese of Fort Worth.

      We reverse the remainder of the trial court’s judgment and remand this

case to the trial court for reconsideration in light of this court’s opinion.

      Appellees Franklin Salazar and Intervening Congregations shall pay all of

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth